Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about July 29, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would have constituted the crimes of burglary in the third degree, criminal mischief in the fourth degree, petit larceny, criminal possession of stolen property in the fifth degree and criminal trespass in the third degree, and placed him on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The evidence, including the witness’s observations of appellant and his twin brother prior to the burglary, supports the conclusion that both twins committed the crime. Concur— Andrias, J.P., Friedman, Marlow, Catterson and Malone, JJ.